COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-17-00303-CR


NICHOLAS D. KEYS                                                    APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE

                                     ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1457595D

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered the appellant’s “Motion to Dismiss Appeal.”          The

motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R.

App. P. 42.2(a). Because this court has not yet issued a decision in this case, we

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.2(a), 43.2(f).




      1
       See Tex. R. App. P. 47.4.
                                         PER CURIAM

PANEL: GABRIEL, KERR, and PITTMAN, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 24, 2018




                             2